Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 Response to Amendment
In response to the amendments received 09/01/2021:
Claims 1-4 and 6-21 are pending in the current application. Claim 5 has been canceled. Claims 1-2, 4, 14, and 19 are amended.
The previous 35 USC 101 rejection has been overcome in light of the amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites “…the digital charging controller is programmed based on a composition of the electrochemical battery”, claim 14 recites “…digital charging controller is programmed based on the electrolyte and materials of the pair of reticulated electrodes” and claim 19 recites “…the digital charging controller is programmed based on the electrolyte and materials of the pair of reticulated electrodes and readings from the at least one sensor”, which is not supported in the instant specification, the provisional or the application incorporated by reference. 
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). MPEP 2163 II
The support for the limitation is not apparent, the language does not appear in the instant disclosure and applicant has not pointed out where the limitation is supported. The controller is never stated as being programmed based on the electrolyte (P39 of disclosure only teaches using 
If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. MPEP 2161.01

Furthermore, claim 1 recites “…programmed to select and individually deliver an anode charging current to the anode and to select and individually deliver a cathode charging current to the cathode...”, claim 14 recites “…and programmed to select and individually deliver an anode charging current to the anode and to select and individually deliver a cathode charging current to the cathode..” and claim 19 recites “and programmed to select and individually deliver an anode charging current to the anode and to select and individually deliver a cathode charging current to the cathode..”. 
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had 
The support for this is not detailed and it is unclear how this language is supported by the instant disclosure. The instant specification appears to teach that when a lead-acid battery is finished discharging it has the same final product (PbSO4) in each electrode (P28) and then the controller can select either one of the electrodes to recharge as i.e. the positive electrode plate from the reticulated negative electrode plate (P29). Accordingly, it appears the controller only selects one electrode to charge (P28-31). Therefore, one would not select and individually deliver electron packs to the anode AND the cathode (which would appear to harm the functionality of the battery). This lack of written description is repeated in claims 2, 4, 6 and 16 – with programming adjustment of widths etc.
 Claims 2-4, 6-13, 15-18, and 20-21 are rejected for being dependent on rejected independent claims 1, 14 and 19. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Interpretation 
	Using the broadest reasonable interpretation the term reticulated with respect to the claimed “reticulated electrode” is interpreted as an electrode having or resembling a net/web/mesh/network form.
	Using the broadest reasonable interpretation the term ceramic with respect to the electrodes is interpreted as a non-metal or metal compound that has been heated and shaped. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Snaper (US 6,060,198) in view of Yazami et al. (US 2010/0090650), Ishii (US 2016/021633) and Garstein et al. (US 2002/0001745)
Regarding claim 1, Snaper teaches an electrochemical battery comprising: 
an electrolyte; 
a pair of reticulated electrode plates positioned within the electrolyte, wherein a first reticulated electrode is a cathode and a second reticulated electrode is an anode (Col 3 [30-65]; Fig. 2); 
a separator positioned between the pair of reticulated electrode plates, the separator creating a barrier between the first reticulated electrode and the second reticulated electrode and being permeable allowing charged ions to flow freely between the first reticulated electrode and the second reticulated electrode (Col.1 [17-21]; Col 3 [30-65]; Fig. 2). 
Snaper is silent in teaching a charging controller of the electrochemical battery attached to the pair of reticulated electrode plates and programmed to select and individually deliver an 
Yazami teaches a charging controller of an electrochemical cell attaches to a pair of electrode plates and programmed to select and individually deliver an anode charging current to deliver electron packets to the anode and to select and individually deliver a cathode charging current to deliver electron packets to the cathode, or the control circuit selectively provides current to electrodes in an electrochemical cell (P68-70) when coupled to a power source delivering a charging current (P33. 69-70), wherein the charging controller is programmed based on a composition of the electrochemical battery (P54.64. 153).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the charging controller of Yazami attached to the electrode plates to deliver electron packets to the anode and to select and individually deliver a cathode charging current to deliver electron packets to the cathode in the electrochemical of modified Snaper to have a charging controller that provides charge to the battery using accurate information on the battery. Furthermore, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. MPEP 2143.01 C

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the digital charging controller of Ishii as the charging controller of modified Snaper in order to accurately estimate the charge state of the battery. 
Modified Snaper is silent in teaching that the controller is positioned within a sealed housing of the electrochemical battery; however, Garstein, in a similar field of endeavor related to electrochemical batteries (P9), teaches positioning a controller within a sealed housing of an electrochemical battery to allow for a smaller circuit design and prevent potential losses (P11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to put the controlled of modified Snaper inside of a sealed housing of the electrochemical battery, as taught by Garstein, to create a more compact module that allows for smaller circuit design. Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04. The results are not unexpected because merely moving the controller to within the sealed housing rather than outside of the sealed housing does not change the function of the controller, battery, or housing and provides the exact functionality as taught modified Snaper. 
Regarding claim 2, modified Snaper in view of Yazami and Ishii teaches the digital charging controller is programmed to select and individually provide charging current to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the digital charging controlled of modified Snaper in view of Ishii programmed in the manner taught by Ishii, where each electrode is individually charged by using a charging current of an array of square waves and to adjust the width of the array of square waves in order to reach a desired charge/discharge.
Regarding claim 3, modified Snaper teaches the anode and cathode are formed of a reticulated ceramic substrate (Col. 4 [46-51]). 
Regarding claim 4, modified Snaper in view of Yazami teaches charging controller is programmed to control the electrodes (anode and cathode) charging current and charging voltage (P67. 70). 
Regarding claim 6, modified Snaper in view Ishii teaches that the digital charging controller is programmed to adjust the width, or time as a function of current (Fig. 3C), of the square waves in order to reach a desired state of charge (P59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the controller of modified Snaper, that delivers charging current to the electrodes, be programmed to adjust the width of the electrodes square waves, as taught by Ishii, in order to ensure that the desired state of charge is reached. 
Regarding claim 14, Snaper teaches an electrochemical battery comprising: 
an electrolyte; 

a separator positioned between the pair of reticulated electrode plates, the separator creating a barrier between the first reticulated electrode and the second reticulated electrode and being permeable allowing charged ions to flow freely between the first reticulated electrode and the second reticulated electrode (Col.1 [17-21]; Col 3 [30-65]; Fig. 2). 
Snaper is silent in teaching a charging controller of the electrochemical battery attached to the pair of reticulated electrode plates and programmed to select and individually deliver an anode charging current to the anode and to select and individually deliver a cathode charging current to the cathode when coupled to a power source delivering a charging current, wherein the digital charging controller is programmed based on a composition of the electrochemical battery; however, Yazami, in a similar field of endeavor related to electrochemical batteries (P11-27), teaches a method for charging electrodes of an electrochemical battery while assessing the state of health and other factors of the battery (P65-70). 
Yazami teaches a charging controller of an electrochemical cell attaches to a pair of electrode plates and programmed to select and individually deliver an anode charging current to the anode and to select and individually deliver a cathode charging current to the cathode, or the control circuit selectively provides current to electrodes in an electrochemical cell (P68-70) when coupled to a power source delivering a charging current (P33. 69-70), wherein the charging controller is programmed based on a composition of the electrochemical battery (P54.64. 153).

Modified Snaper in view of Yazami is silent in teaching the that the charging controller is digital; however, Ishii, in a similar field of endeavor related to electrochemical batteries (P30), teaches using a digital charging controller, using square waves, to more accurately estimate the charge state of a battery (P19. 40. 59-62; Fig. 3C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the digital charging controller of Ishii as the charging controller of modified Snaper in order to accurately estimate the charge state of the battery. 
Modified Snaper is silent in teaching that the controller is positioned within a sealed housing of the electrochemical battery; however, Garstein, in a similar field of endeavor related to electrochemical batteries (P9), teaches positioning a controller within a sealed housing of an electrochemical battery to allow for a smaller circuit design and prevent potential losses (P11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to put the controlled of modified Snaper inside of a sealed In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04. The results are not unexpected because merely moving the controller to within the sealed housing rather than outside of the sealed housing does not change the function of the controller, battery, or housing and provides the exact functionality as taught modified Snaper. 
Regarding claim 16, modified Snaper in view of Ishii teaches that the charging current waveform has a square wave because the control unit performs the charging control in response to change of the current command value (P40).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Snaper in view of Yazami, Ishii and Garstein, as applied to at least claims 1 and 14 above, and further in view of Lam et al. (US 2007/0104981).
Regarding claim 7, modified Snaper teaches the electrochemical battery of claim 1. 
Modified Snaper fails to teach a supercapacitor coupled in parallel with the electrochemical cell; however, Lam teaches analogous art of a lead-acid battery comprising electrodes separated by a separator (P98) in a sulphuric acid electrolyte (P93). Lam teaches a supercapacitor, or ultracapacitor (P69) connected in parallel to the electrochemical battery, or lead-acid battery (P103). Lam teaches including a supercapacitor minimizes lead sulphate formation on the electrodes and will provide the battery with a significantly longer life (P104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to put the supercapacitor taught by Lam, coupled in 
Regarding claim 15, modified Snaper teaches the electrochemical battery of claim 14. 
Modified Snaper fails to teach a supercapacitor coupled in parallel with the electrochemical cell; however, Lam teaches analogous art of a lead-acid battery comprising electrodes separated by a separator (P98) in a sulphuric acid electrolyte (P93). Lam teaches a supercapacitor, or ultracapacitor (P69) connected in parallel to the electrochemical battery, or lead-acid battery (P103). Lam teaches including a supercapacitor minimizes lead sulphate formation on the electrodes and will provide the battery with a significantly longer life (P104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to put the supercapacitor taught by Lam, coupled in parallel with the electrochemical battery of modified Snaper to minimize buildup and increase the life of the battery. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Snaper in view of Yazami, Ishii and Garstein, as applied to at least claim 1, and further in view of Rosi (Rosi et al., “Hydrogel-Polymer Electrolytes Based on Polyvinyl Alcohol and Hydroxyethylcellulose for Supercapacitor Applications,” International Journal of Electrochemical Science, 9, pp. 4251-4256).
Regarding claim 8, modified Snaper teaches the electrochemical battery of claim 1. Modified Snaper teaches that for many batteries of the lead-acid type sulfuric acid is used, but that any suitable electrolyte may be used including well known polymer-based gels (Col. 5 [51-58]). 
 because of its reliability, flexibility, leakage free and safety (introduction). 
Rosi teaches mixing dilute sulfuric acid with PVA and hydroxyethylcellulose (HEC) to form an electrolyte gel with high ionic conductivity and capacity (pg. 4251 – 4252).  Rosi teaches that polyvinyl alcohol hydrogels are attractive because they are biodegradable, nontoxic, inexpensive, and chemically stable (pg. 4251). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an electrolyte comprising a dilute sulphuric acid, PVA and HEC forming a gel electrolyte, or hydrogel as taught by Rosi in the electrochemical battery of modified Snaper in order to have an environmentally safe and reliable battery.  Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In r Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Snaper in view of Yazami, Ishii and Garstein as applied to at least claims 1 and 14 above, and further in view of Rosi (Rosi et al., “Hydrogel-Polymer Electrolytes Based on Polyvinyl Alcohol and Hydroxyethylcellulose for Supercapacitor Applications,” International Journal of Electrochemical Science, 9, pp. 4251-4256), Zeine (US 9,819,055) and Hyvonen (Hyvönen, Helena, et al. “Studies on Biodegradable Chelating Ligands: Complexation of Iminodisuccinic Acid (ISA) with Cu(Ii), Zn(Ii), Mn(Ii) and Fe(Iii) Ions in Aqueous Solution.” Green Chem., vol. 5, no. 4, 2003, pp. 410–414., doi:10.1039/b303372b.).
Regarding claim 9, modified Snaper teaches the electrochemical battery of claim 1. Modified Snaper teaches that for many batteries of the lead-acid type sulfuric acid is used, but that any suitable electrolyte may be used including well known polymer-based gels (Col. 5 [51-58]). 
Modified Snaper fails to teach the electrolyte comprising polyvinyl alcohol (PVA), with the sulphuric acid, or a dilute sulfuric acid, forming a gel electrolyte however, Rosi, in an analogous field of endeavor of an electrolyte solution using a sulfuric acid, teaches that hydrogels containing an electrolyte (dilute sulfuric acid) have been considered as a substitute of a liquid electrolyte because of its reliability, flexibility, leakage free and safety (introduction). 
Rosi teaches mixing dilute sulfuric acid with PVA and hydroxyethylcellulose (HEC) to form an electrolyte gel with high ionic conductivity and capacity (pg. 4251 – 4252).  Rosi teaches that polyvinyl alcohol hydrogels are attractive because they are biodegradable, nontoxic, inexpensive, and chemically stable (pg. 4251). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an electrolyte comprising a dilute sulphuric acid, PVA and HEC forming a gel electrolyte, or hydrogel as taught by Rosi in the electrochemical battery of modified Snaper in order to have an environmentally safe and reliable battery.  Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In r Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Modified Snaper in view of Rossi fails to teach Iminodisuccinic acid (IDS) used as a chelating agent; however Zeine teaches analogous art in the same field of endeavor of modified Snaper wherein Zeine teaches a sulfuric acid electrolyte for an electrochemical battery, or a lead acid battery (Col. 1 [31-40]). Zeine teaches that including an ethylenediaminetetraacetic (EDTA) chelating agent (Col. 3 [4-7]) in the electrolyte allow the cations introduced into the electrolyte to be in a suspended state, mitigating the formation of inactive sulfate (Col. 5 [28-38]). 
Furthermore, Hyvonen teaches analogous art in the same field of endeavor of Zeine, wherein Hyvonen teaches chelating agents. Hyvonen teaches replacing common chelating agents such as EDTA, which are not biodegradable, with the biodegradable chelating agent Iminodisuccinic acid (IDS) (pg. 410). Hyvonen teaches that IDS is a competitive biodegradable alternative to EDTA. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the electrolyte of modified Snaper in view of Rosi also include Iminodisuccinic acid (IDS) in order to further mitigate the formation of inactive sulfate given Zeine teaches that chelating agents such as EDTA in a lead acid battery sulfuric acid electrolyte mitigates the formation of inactive sulfuate, and Hyyonen teaches it is known to replace common chelating agents such as EDTA, which are not biodegradable, with the biodegradable chelating agent Iminodisuccinic acid (IDS) (pg. 410).  
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In r Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Regarding claim 10, modified Snaper teaches the electrochemical battery of claim 1. Modified Snaper teaches that for many batteries of the lead-acid type sulfuric acid is used, but that any suitable electrolyte may be used including well known polymer-based gels (Col. 5 [51-58]). 
Modified Snaper fails to teach the electrolyte comprising polyvinyl alcohol (PVA), with the sulphuric acid, or a dilute sulfuric acid, forming a gel electrolyte however, Rosi, in an analogous field of endeavor of an electrolyte solution using a sulfuric acid, teaches that hydrogels containing an electrolyte (dilute sulfuric acid) have been considered as a substitute of a liquid electrolyte because of its reliability, flexibility, leakage free and safety (introduction). 
Rosi teaches mixing dilute sulfuric acid with PVA and hydroxyethylcellulose (HEC) to form an electrolyte gel with high ionic conductivity and capacity (pg. 4251 – 4252).  Rosi teaches that polyvinyl alcohol hydrogels are attractive because they are biodegradable, nontoxic, inexpensive, and chemically stable (pg. 4251). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an electrolyte comprising a dilute sulphuric acid, PVA and HEC forming a gel electrolyte, or hydrogel as taught by Rosi in the electrochemical battery of modified Snaper in order to have an environmentally safe and reliable prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In r Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Modified Snaper in view of Rossi fails to teach Iminodisuccinic acid (IDS) used as a chelating agent; however Zeine teaches analogous art in the same field of endeavor of modified Snaper wherein Zeine teaches a sulfuric acid electrolyte for an electrochemical battery, or a lead acid battery (Col. 1 [31-40]). Zeine teaches that including an ethylenediaminetetraacetic (EDTA) chelating agent (Col. 3 [4-7]) in the electrolyte allow the cations introduced into the electrolyte to be in a suspended state, mitigating the formation of inactive sulfate (Col. 5 [28-38]). 
Furthermore, Hyvonen teaches analogous art in the same field of endeavor of Zeine, wherein Hyvonen teaches chelating agents. Hyvonen teaches replacing common chelating agents such as EDTA, which are not biodegradable, with the biodegradable chelating agent Iminodisuccinic acid (IDS) (pg. 410). Hyvonen teaches that IDS is a competitive biodegradable alternative to EDTA. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the electrolyte of modified Snaper in view of Rosi also include Iminodisuccinic acid (IDS) in order to further mitigate the formation of inactive sulfate given Zeine teaches that chelating agents such as EDTA in a lead acid battery sulfuric acid electrolyte mitigates the formation of inactive sulfuate, thus forming a three-dimensional polymeric network, and Hyyonen teaches it is known to replace common chelating 
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In r Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, the above combination will inherently have the PVA and HEC react with the H2SO4- forming a 3-dimensional polymeric network. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Regarding claim 17, modified Snaper teaches the electrochemical battery of claim 14. Modified Snaper teaches that for many batteries of the lead-acid type sulfuric acid is used, but that any suitable electrolyte may be used including well known polymer-based gels (Col. 5 [51-58]). 
Modified Snaper fails to teach the electrolyte comprising polyvinyl alcohol (PVA), with the sulphuric acid, or a dilute sulfuric acid, forming a gel electrolyte however, Rosi, in an analogous field of endeavor of an electrolyte solution using a sulfuric acid, teaches that hydrogels  because of its reliability, flexibility, leakage free and safety (introduction). 
Rosi teaches mixing dilute sulfuric acid with PVA and hydroxyethylcellulose (HEC) to form an electrolyte gel with high ionic conductivity and capacity (pg. 4251 – 4252).  Rosi teaches that polyvinyl alcohol hydrogels are attractive because they are biodegradable, nontoxic, inexpensive, and chemically stable (pg. 4251). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an electrolyte comprising a dilute sulphuric acid, PVA and HEC forming a gel electrolyte, or hydrogel as taught by Rosi in the electrochemical battery of modified Snaper in order to have an environmentally safe and reliable battery.  Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In r Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Modified Snaper in view of Rossi fails to teach Iminodisuccinic acid (IDS) used as a chelating agent; however Zeine teaches analogous art in the same field of endeavor of modified Snaper wherein Zeine teaches a sulfuric acid electrolyte for an electrochemical battery, or a lead acid battery (Col. 1 [31-40]). Zeine teaches that including an ethylenediaminetetraacetic (EDTA) chelating agent (Col. 3 [4-7]) in the electrolyte allow the cations introduced into the electrolyte to be in a suspended state, mitigating the formation of inactive sulfate (Col. 5 [28-38]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the electrolyte of modified Snaper in view of Rosi also include Iminodisuccinic acid (IDS) in order to further mitigate the formation of inactive sulfate given Zeine teaches that chelating agents such as EDTA in a lead acid battery sulfuric acid electrolyte mitigates the formation of inactive sulfuate, and Hyyonen teaches it is known to replace common chelating agents such as EDTA, which are not biodegradable, with the biodegradable chelating agent Iminodisuccinic acid (IDS) (pg. 410).  
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In r Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Snaper in view of Yazami, Ishii and Garstein as applied to at least claim 1 above, and further in view of Rosi (Rosi et al., “Hydrogel-Polymer Electrolytes Based on Polyvinyl Alcohol and Hydroxyethylcellulose for Supercapacitor Applications,” International Journal of Electrochemical Science, 9, pp. 4251-4256), Zeine (US 9,819,055) and Reece et al. (US 2016/0308234).
Regarding claims 11-12, modified Snaper teaches the electrochemical battery of claim 1. Modified Snaper teaches that for many batteries of the lead-acid type sulfuric acid is used, but that any suitable electrolyte may be used including well known polymer-based gels (Col. 5 [51-58]). 
Modified Snaper fails to teach the electrolyte comprising polyvinyl alcohol (PVA), with the sulphuric acid, or a dilute sulfuric acid, forming a gel electrolyte however, Rosi, in an analogous field of endeavor of an electrolyte solution using a sulfuric acid, teaches that hydrogels containing an electrolyte (dilute sulfuric acid) have been considered as a substitute of a liquid electrolyte because of its reliability, flexibility, leakage free and safety (introduction). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an electrolyte comprising a dilute sulphuric acid, PVA and HEC forming a gel electrolyte, or hydrogel as taught by Rosi in the electrochemical battery of modified Snaper in order to have an environmentally safe and reliable battery.
Rosi teaches mixing dilute sulfuric acid with PVA and hydroxyethylcellulose (HEC) to form an electrolyte gel with high ionic conductivity and capacity (pg. 4251 – 4252).  Rosi teaches that polyvinyl alcohol hydrogels are attractive because they are biodegradable, nontoxic, inexpensive, and chemically stable (pg. 4251). 
Modified Snaper in view of Rosi fails to teach the electrolyte including corn syrup as a sugar based organic buffer; however, Reece teaches analogous art in the same field of endeavor of electrochemical batteries, wherein Reece teaches glycerol, or corn syrup used in an aqueous 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to add the corn syrup taught by Reece to the aqueous electrolyte solution of modified Snaper in view of Rosi to prevent the precipitation of ions. By adding the sugar based organic buffer to modified Snaper it will inherently adjust the pH of the electrolyte. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Snaper in view of Yazami, Ishii and Garstein as applied to at least claims 1 and 14 above, and further in view of Rosi, Zeine, Hyvonen and Kazacos.
Regarding claim 13, modified Snaper teaches the electrochemical battery of claim 1, where the electrolyte may comprise sulfuric acid, or any suitable electrolyte such as polymer gel electrolytes (Col. 5 [51-58]).
Modified Snaper fails to teach the electrolyte comprising H2SO4 in a range of approximately 95%-98% by volume; PVA in a range of approximately .5% to 1.5% by volume and HEC in a range of approximately .5% to 1.5% by volume; however, Rosi, in an analogous field of endeavor of an electrochemical battery with an electrolyte solution using sulfuric acid,  because of its reliability, flexibility, leakage free and safety (introduction). 
Rosi teaches mixing sulfuric acid with PVA and hydroxyethylcellulose (HEC) to form a three dimensional polymeric network (pg. 4253), or an electrolyte gel with high ionic conductivity and capacity (pg. 4251 – 4252).  Rosi teaches that polyvinyl alcohol hydrogels are attractive because they are biodegradable, nontoxic, inexpensive, and chemically stable (pg. 4251). Rosi also teaches that HEC is a result effective parameter (pg. 4252) which would influence the composition of the electrolyte with respect to the amount of sulfuric acid, PVA and HEC. Given the teachings of Rosi, it would have been obvious to a skilled artisan to optimize the amount of PVA added to the electrolyte to ensure complete dissolution of PVA in the sulfuric acid, and HEC added to the electrolyte to optimize the hydrogel and its ionic conductivity. See MPEP 2144.05(II) (A)
Therefore, in the absence of new or unexpected results for which objective evidence commensurate in scope with the claim is offered, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine the optimum or workable ranges of the above components in order to provide a functional electrolyte ensuring complete dissolution of PVA and the optimized ionic conductivity thereof given the Courts have held, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (A change in form, proportions, or degree “will not sustain a patent”) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an 
Modified Snaper also fails to teach IDS in a range of approximately .05% to 1 % by volume; however, Zeine teaches analogous art in the same field of endeavor of Modified Snaper wherein Zeine teaches a sulfuric acid electrolyte for an electrochemical battery, or a lead acid battery (Col. 1 [31-40]). Zeine teaches that including an ethylenediaminetetraacetic (EDTA) chelating agent (Col. 3 [4-7]) in the electrolyte allow the cations introduced into the electrolyte to be in a suspended state, mitigating the formation of inactive sulfate (Col. 5 [28-38]). Zeine teaches including the chelating agent in an amount in the range of 1g to about 6g of chelating agent per L of electrolyte solution (Col. 5 [43-46]). In the case of EDTA (density 860 g/L), this would be 0.12% to 0.70% by volume.  
Hyvonen teaches analogous art in the same field of endeavor of Zeine, wherein Hyvonen teaches chelating agents. Hyvonen teaches replacing common chelating agents such as EDTA, which are not biodegradable, with the biodegradable chelating agent Iminodisuccinic acid (IDS) (pg. 410). Hyvonen teaches that IDS is a competitive biodegradable alternative to EDTA. A skilled artisan would know because IDS is included as a result effective parameter, to mitigate the formation of inactive sulfate in the electrolyte, it could be included in the range taught by Hyvonen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the electrolyte of Modified Snaper in view 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Modified Snaper fails to teach a sugar based organic buffer in a range of approximately .05% to 1 % by volume; however Kazacos teaches analogous art in the same field of endeavor of electrochemical batteries, wherein Kazacos teaches adding approximately 1% sugar based organic buffer, or additives such as fructose and sorbitol as a stabilizing agent for an electrolyte containing sulfuric acid (P24. 27). 
The examiner takes note of the fact that the prior art range of approximately 1% overlaps the claimed range of 0.05% to 1%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 3·30, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to add the sugar based organic buffer of Kazacos in a range of approximately 1% in the electrolyte solution of Modified Snaper in view of Rosi, Hyvonen and Zeine, in order to stabilize the electrolyte solution. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 18, modified Snaper teaches the electrochemical battery of claim 14. Modified Snaper teaches the electrolyte may comprise sulfuric acid, or any suitable electrolyte such as polymer gel electrolytes (Col. 5 [51-58]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an electrolyte comprising a dilute sulphuric acid, PVA and HEC forming a gel electrolyte, or hydrogel as taught by Rosi in the electrochemical battery of Modified Snaper in order to have an environmentally safe and reliable battery. 
Modified Snaper also fails to teach Iminodisuccinic acid (IDS) used as a chelating agent; however Zeine teaches analogous art in the same field of endeavor of Modified Snaper wherein Zeine teaches a sulfuric acid electrolyte for an electrochemical battery, or a lead acid battery (Col. 1 [31-40]). Zeine teaches that including an ethylenediaminetetraacetic (EDTA) chelating agent (Col. 3 [4-7]) in the electrolyte allow the cations introduced into the electrolyte to be in a suspended state, mitigating the formation of inactive sulfate (Col. 5 [28-38]). 
Hyvonen teaches analogous art in the same field of endeavor of Zeine, wherein Hyvonen teaches chelating agents. Hyvonen teaches replacing common chelating agents such as EDTA, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the electrolyte of modified Snaper in view of Rosi also include Iminodisuccinic acid (IDS) in order ot further mitigate the formation of inactive sulfate. 
Modified Snaper fails to teach the above electrolyte comprising a sugar based organic buffer; however Kazacos teaches analogous art in the same field of endeavor of electrochemical batteries, wherein Kazacos teaches adding a sugar based organic buffer, or additives such as fructose and sorbitol as a stabilizing agent for an electrolyte containing sulfuric acid (P24. 27).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to add the sugar based organic buffer of Kazacos to the electrolyte solution of Modified Snaper in view of Rosi in order to stabilize the electrolyte solution.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Snaper (US 6,060,198) in view of Yazami et al. (US 2010/0090650), Ishii (US 2016/021633), Garstein et al. (US 2002/0001745), Lam et al. (US 2007/0104981), Rosi (Rosi et al., “Hydrogel-Polymer Electrolytes Based on Polyvinyl Alcohol and Hydroxyethylcellulose for Supercapacitor Applications,” International Journal of Electrochemical Science, 9, pp. 4251-4256), Zeine (US 9,819,055) and Hyvonen (Hyvönen, Helena, et al. “Studies on Biodegradable Chelating Ligands: Complexation of Iminodisuccinic Acid (ISA) with Cu(Ii), Zn(Ii), Mn(Ii) and Fe(Iii) Ions in Aqueous Solution.” Green Chem., vol. 5, no. 4, 2003, pp. 410–414., doi:10.1039/b303372b.).
claim 19, Snaper teaches an electrochemical battery comprising: 
an electrolyte; 
a pair of reticulated electrode plates positioned within the electrolyte, wherein a first reticulated electrode is a cathode formed of a reticulated ceramic substrate and a second reticulated electrode is an anode formed of a reticulated ceramic substrate (Col 3 [30-65]/ Col. 4 [45-51]; Fig. 2); 
a separator positioned between the pair of reticulated electrode plates, the separator creating a barrier between the first reticulated electrode and the second reticulated electrode and being permeable allowing charged ions to flow freely between the first reticulated electrode and the second reticulated electrode (Col.1 [17-21]; Col 3 [30-65]; Fig. 2). 
Snaper is silent in teaching a charging controller of the electrochemical battery attached to the pair of reticulated electrode plates and programmed to select and individually deliver an anode charging current to the anode and to select and individually deliver a cathode charging current to the cathode when coupled to a power source delivering a charging current, wherein the digital charging controller is programmed based on a electrolyte, readings from at least one sensor and materials however, Yazami, in a similar field of endeavor related to electrochemical batteries (P11-27), teaches a method for charging electrodes of an electrochemical battery while assessing the state of health and other factors of the battery (P65-70). 
Yazami teaches a charging controller of an electrochemical cell attaches to a pair of electrode plates and programmed to select and individually deliver an anode charging current to the anode and to select and individually deliver a cathode charging current to the cathode, or the control circuit selectively provides current to electrodes in an electrochemical cell (P68-70) when 
Yazami teaches monitoring the operating conditions of the battery and using this information to create the algorithm for the controller to use (P43. 67-70) and designing based off specific properties of either or both electrodes and the electrolyte (P41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the charging controller of Yazami attached to the electrode plates to deliver electron packets to the anode and to select and individually deliver a cathode charging current to deliver electron packets to the cathode in the electrochemical of modified Snaper to have a charging controller that provides charge to the battery using accurate information on the battery. Furthermore, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. MPEP 2143.01 C
Modified Snaper in view of Yazami is silent in teaching the that the charging controller is digital; however, Ishii, in a similar field of endeavor related to electrochemical batteries (P30), teaches using a digital charging controller, using square waves, to more accurately estimate the charge state of a battery (P19. 40. 59-62; Fig. 3C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the digital charging controller of Ishii as the charging controller of modified Snaper in order to accurately estimate the charge state of the battery. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to put the controlled of modified Snaper inside of a sealed housing of the electrochemical battery, as taught by Garstein, to create a more compact module that allows for smaller circuit design. Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04. The results are not unexpected because merely moving the controller to within the sealed housing rather than outside of the sealed housing does not change the function of the controller, battery, or housing and provides the exact functionality as taught modified Snaper. 
Modified Snaper fails to teach a supercapacitor coupled in parallel with the electrochemical cell; however, Lam teaches analogous art of a lead-acid battery comprising electrodes separated by a separator (P98) in a sulphuric acid electrolyte (P93). Lam teaches a supercapacitor, or ultracapacitor (P69) connected in parallel to the electrochemical battery, or lead-acid battery (P103). Lam teaches including a supercapacitor minimizes lead sulphate formation on the electrodes and will provide the battery with a significantly longer life (P104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to put the supercapacitor taught by Lam, coupled in parallel with the electrochemical battery of modified Snaper to minimize buildup and increase the life of the battery. 
 because of its reliability, flexibility, leakage free and safety (introduction). Rosi teaches mixing sulfuric acid with PVA and hydroxyethylcellulose (HEC) to form a three dimensional polymeric network (pg. 4253), or an electrolyte gel with high ionic conductivity and capacity (pg. 4251 – 4252).  Rosi teaches that polyvinyl alcohol hydrogels are attractive because they are biodegradable, nontoxic, inexpensive, and chemically stable (pg. 4251). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an electrolyte comprising a dilute sulphuric acid, PVA and HEC forming a gel electrolyte, or hydrogel as taught by Rosi in the electrochemical battery of modified Snaper in order to have an environmentally safe and reliable battery. 
Modified Snaper also fails to teach Iminodisuccinic acid (IDS) used as a chelating agent; however Zeine teaches analogous art in the same field of endeavor of modified Snaper wherein Zeine teaches a sulfuric acid electrolyte for an electrochemical battery, or a lead acid battery (Col. 1 [31-40]). Zeine teaches that including an ethylenediaminetetraacetic (EDTA) chelating agent (Col. 3 [4-7]) in the electrolyte allow the cations introduced into the electrolyte to be in a suspended state, mitigating the formation of inactive sulfate (Col. 5 [28-38]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the electrolyte of modified Snaper in view of Rosi also include Iminodisuccinic acid (IDS) in order to further mitigate the formation of inactive sulfate. 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Snaper in view of Yazami, Ishii, Garstein, Lam, Rosi, Zeine, Hyvonen as applied to claim 19 above, and further in view of Kazacos.
Regarding claim 20, modified Snaper teach the electrochemical battery of claim 19. 
Modified Snaper fails to teach the electrolyte including a sugar based organic buffer; however Kazacos teaches analogous art in the same field of endeavor of electrochemical batteries, wherein Kazacos teaches adding a sugar based organic buffer, or additives such as fructose and sorbitol as a stabilizing agent for an electrolyte containing sulfuric acid (P24. 27).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to add the sugar based organic buffer of Kazacos to the electrolyte solution of modified Snaper in view of Rosi in order to stabilize the electrolyte solution. 
Regarding claim 13, modified Snaper teaches the electrochemical battery of claim 1, where the electrolyte may comprise sulfuric acid, or any suitable electrolyte such as polymer gel electrolytes (Col. 5 [51-58]).
 because of its reliability, flexibility, leakage free and safety (introduction). 
Rosi teaches mixing sulfuric acid with PVA and hydroxyethylcellulose (HEC) to form a three dimensional polymeric network (pg. 4253), or an electrolyte gel with high ionic conductivity and capacity (pg. 4251 – 4252).  Rosi teaches that polyvinyl alcohol hydrogels are attractive because they are biodegradable, nontoxic, inexpensive, and chemically stable (pg. 4251). Rosi also teaches that HEC is a result effective parameter (pg. 4252) which would influence the composition of the electrolyte with respect to the amount of sulfuric acid, PVA and HEC. Given the teachings of Rosi, it would have been obvious to a skilled artisan to optimize the amount of PVA added to the electrolyte to ensure complete dissolution of PVA in the sulfuric acid, and HEC added to the electrolyte to optimize the hydrogel and its ionic conductivity. See MPEP 2144.05(II) (A)
Therefore, in the absence of new or unexpected results for which objective evidence commensurate in scope with the claim is offered, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine the optimum or workable ranges of the above components in order to provide a functional electrolyte ensuring complete dissolution of PVA and the optimized ionic conductivity thereof given the Courts have held, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (A change in form, proportions, or degree “will not sustain a patent”) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).
Modified Snaper also fails to teach IDS in a range of approximately .05% to 1 % by volume; however, Zeine teaches analogous art in the same field of endeavor of Modified Snaper wherein Zeine teaches a sulfuric acid electrolyte for an electrochemical battery, or a lead acid battery (Col. 1 [31-40]). Zeine teaches that including an ethylenediaminetetraacetic (EDTA) chelating agent (Col. 3 [4-7]) in the electrolyte allow the cations introduced into the electrolyte to be in a suspended state, mitigating the formation of inactive sulfate (Col. 5 [28-38]). Zeine teaches including the chelating agent in an amount in the range of 1g to about 6g of chelating agent per L of electrolyte solution (Col. 5 [43-46]). In the case of EDTA (density 860 g/L), this would be 0.12% to 0.70% by volume.  
Hyvonen teaches analogous art in the same field of endeavor of Zeine, wherein Hyvonen teaches chelating agents. Hyvonen teaches replacing common chelating agents such as EDTA, which are not biodegradable, with the biodegradable chelating agent Iminodisuccinic acid (IDS) (pg. 410). Hyvonen teaches that IDS is a competitive biodegradable alternative to EDTA. A skilled artisan would know because IDS is included as a result effective parameter, to mitigate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the electrolyte of Modified Snaper in view of Rosi also include Iminodisuccinic acid (IDS) in a range of 0.12% to 0.70% by volume, as taught by Hyvonen in light of Zeine, in order to further mitigate the formation of inactive sulfate. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Modified Snaper fails to teach a sugar based organic buffer in a range of approximately .05% to 1 % by volume; however Kazacos teaches analogous art in the same field of endeavor of electrochemical batteries, wherein Kazacos teaches adding approximately 1% sugar based organic buffer, or additives such as fructose and sorbitol as a stabilizing agent for an electrolyte containing sulfuric acid (P24. 27). 
The examiner takes note of the fact that the prior art range of approximately 1% overlaps the claimed range of 0.05% to 1%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 3·30, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to add the sugar based organic buffer of Kazacos in a range of approximately 1% in the electrolyte solution of modified Snaper in view of Rosi, Hyvonen and Zeine, in order to stabilize the electrolyte solution. 
Response to Arguments

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boivie (US 5,652,497) teaches a lead acid battery wherein a voltage/charging current is applied directly to the electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Amanda Rosenbaum/Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729